DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on August 4, 2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 4, 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong (US 6,226,568).
In regards to claim 1, Tong teaches a booth assembly (10, coating apparatus) comprising a plurality of cells (13) comprising:
a first cell/cell E (13, module) constituting a coating chamber (29, area) where a vehicle (7, coating target) is coated, the first cell including a first frame provided as walls (44/45) and a spray module (11/12, coating robot) comprising a robotic rotary paint sprayer (fig. 1-2; col. 3, lines 20-30, col. 4, lines 28-30); 
and
a second cell/cell F (13) module constituting the coating area where the coating target is coated, the second cell including a second frame provided as walls (44/45) (fig. 1, 3; col. 4, lines 28-32), 
where the first cell/cell E and the second cell/cell F are arranged to adjoin each other in a movement path direction in which the vehicle relatively moves along the coating chamber, the first cell/cell E and the second cell/cell F are arranged to adjoin each other and are coupled together by sharing a wall (fig. 1-3; col. 3, lines 20-35, col. 4, lines 4-10) .
In regards to claim 3, Tong teaches an upper plenum (23), a lower plenum (28) and a wall (27) define a third module which is coupled to a top of the first and second cells (fig. 1-2; col. 3, lines 42-55).
In regards to claim 4, Tong teaches a supply fan (20) is connected to the upper plenum to supply air which passes through the upper plenum, the lower plenum, through the wall and into the chamber of the cell (fig. 1-2; col. 3, lines 35-45). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tong as applied to claims 1 and 3-4 above, and further in view of Kormoci (US 2011/0250360).
In regards to claims 2 and 5, Tong as discussed above, but does not explicitly teach 
a control panel configured to control the coating robot is attached to the first module and 
the coating robot includes a spray gun configured to spray a coating material toward the coating target by electrostatically atomizing the coating material
	However, Kormoci teaches a pair of spray booth (1, 1’) each comprising painting robots (6, 7), where the painting robots comprises electrostatic rotary atomizers or air atomizer (fig. 1-2; para. 21, 26).  Kormoci teaches each spray booth comprises a control cabinet for a robot control system, where the control cabinet is attached to the spray booth (fig. 1-2; para. 23, 26-27).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the control cabinet attached to the spray booth and electrostatic rotary atomizers of Kormoci onto the first cell/cell E and the robotic rotary paint sprayer of Tong because Kormoci teaches it will provide a coating plant with lower operating costs (para. 8).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717